Citation Nr: 0603538	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-27 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Evaluation of generalized anxiety disorder, currently rated 
as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from January 1970 to July 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The veteran was scheduled to testify before a Veterans Law 
Judge in April 2005 but he requested rescheduling of his 
hearing.  A hearing was scheduled for August 2005.  The 
veteran failed to report.


FINDINGS OF FACT

The veteran's generalized anxiety disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
generalized anxiety disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, 
Diagnostic Code 9440 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's request to reopen his 
claim for service connection was received in October 2001, 
after the enactment of the VCAA.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

At the outset of his claim, the veteran was notified of the 
evidence and information required to substantiate is.  A 
Statement of the Case issued in August 2003 provided notice 
to the veteran of the evidence necessary to support his 
claim.
A supplemental statement of the case issued in October 2004 
provided notice to the veteran of the evidence of record 
regarding his claim and why this evidence was insufficient to 
award the benefit sought.  

Moreover, letters dated in March 2002, April 2004, and August 
2004 also instructed veteran regarding the evidence necessary 
to substantiate his claim and requested that he identify 
evidence in support of it.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, military and VA records have been obtained and 
associated with the record.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Factual Background

An April 1998 VA treatment record shows that the veteran 
participated in group therapy for anxiety disorder.  His 
thoughts were confused and scattered.  In May 1998 the 
veteran's anxiety disorder was noted to be stable.

A private psychological evaluation was carried out in July 
1999.  The examiner noted that the veteran had significant 
problems coping with anger.  The veteran reported that he 
smoked marijuana once a day if he was able to, but that he 
had not smoked any in the previous three to four weeks.  The 
diagnoses were post-traumatic stress disorder (PTSD), 
intermittent explosive disorder, and cannabis dependence.

A VA examination was conducted in March 2000.  The examiner 
noted that the veteran was treated for depression and anxiety 
and attended group therapy.  The veteran reported that he had 
been employed part time as a commissary stocker and that he 
had lost work time due to depression and anxiety.  The 
examiner noted that the veteran had been terminated from his 
position subsequent to his interview with the veteran.  The 
veteran reported that he had held numerous jobs and that he 
would often get angry and quit.  He described a history of 
impulse control problems when he was under the influence of 
alcohol.  On mental status examination the veteran was 
disheveled, unshaven, and poorly groomed.  He was visibly 
anxious, tremulous, and behaved awkwardly and appeared very 
unsure of himself.  He acknowledged feeling paranoid at 
times.  His mood was anxious and dysphoric.  He described his 
mood as sometimes manic and sometimes depressed, and 
indicated that it was hard for him to stay in the middle.  
The diagnoses were generalized anxiety disorder, history of 
alcohol and cannabis dependence in full remission, and 
narcissistic personality disorder.  The examiner assigned a 
Global Assessment of Functioning (GAF) score of 45.  The 
examiner noted that the veteran had a very low tolerance for 
stress or frustration.  He recommended that the veteran 
maintain his abstinence from alcohol and illicit substances.  
He concluded that the veteran's social and occupational 
impairment was severe and his prognosis for return to full 
time employment was very poor.  The veteran was considered to 
be unemployable.

A November 2000 VA treatment record shows the veteran's 
report that he had been compliant with his medications and 
that they had made a big difference.  He indicated that he 
sometimes drank two twelve-packs of Coke per day, along with 
coffee.  The veteran was well groomed, initially anxious and 
agitated, but became calm during the interview.  His mood was 
euthymic and his affect was mildly labile but appropriate.  
No prominent cognitive deficits were noted.  The veteran was 
encouraged to diminish caffeine use.  The assessment was 
personality disorder not otherwise specified.  The provider 
noted that the veteran was still sensitive to interpersonal 
family stressors and reacted with anger, anxiety and then 
guilt, but was better able to identify stressors and 
appropriately sought help when necessary.  Generalized 
anxiety disorder was subsequently assessed in November 2000.  

A December 2000 VA treatment note indicates that the veteran 
was examined for occupational therapy intake.  The examiner 
noted that the veteran had worked most recently stocking 
shelves for three months in 2000, and worked for a couple of 
hours in December 2000 as a mechanic.  The examiner concluded 
that the veteran could benefit from anger management and 
possible work therapy.  The veteran subsequently participated 
in an anger management group.  

A February 2001 individual therapy note indicates an 
assessment of personality disorder not otherwise specified.  
The provider noted that the veteran demonstrated improved 
insight and affirmed the useful role of medications in 
helping him feel more stable.

A VA psychological assessment report dated in May 2001 shows 
that the veteran sought assistance because he felt he had 
some sort of learning problem.  The veteran's lengthy 
psychiatric history was reviewed.  Psychological personality 
assessment was noted to reveal in individual who tended to be 
restless, impulsive and have low tolerance for frustration.  
The examiner noted that similar individuals had developed a 
distrustful attitude from an early age and were often over 
sensitive, suspicious and resentful.  Assessment also 
revealed tendencies to be self centered and demanding of 
others, as well as ineffectual in conflict resolution and 
stress management.  The assessment was anxiety disorder not 
otherwise specified and personality disorder not otherwise 
specified.  The veteran's GAF score was 50. 

At a July 2001 VA medication management appointment, the 
veteran admitted to feeling more depressed for the previous 
several days.  He indicated that he was easily frustrated by 
his sister and that he tended to focus on the negative view 
of things.  The examiner noted that the veteran was able to 
demonstrate fair coping skills with good future orientation.  

In October 2001 the veteran reported that he was getting 
better at handling his catastrophes.  He described several 
recent crises and related how he had dealt with them.  He 
noted that he was sleeping well and feeling good energy and 
mood.  He stated that he had been smoking marijuana on 
weekends with friends.  On mental status examination the 
veteran appeared a little anxious and slightly tremulous.   
His affect was bright.  Thought processes were linear and 
goal directed.  The assessment was generalized anxiety 
disorder and cannabis abuse.  The provider indicated that the 
veteran's GAF score was 60-65.

In a November 2001 letter, a friend of the veteran indicated 
that the veteran changed mentally and socially during his 
time in the Navy.  He noted that the veteran returned from 
Vietnam with a pronounced drinking problem and that his 
drinking prevented him from succeeding academically and 
socially.  He indicated that he and others had noticed 
various behavioral changes, such as paranoia, mood swings, 
nervousness, angry outbursts and other forms of asocial 
behavior.  

 A January 2002 VA treatment note indicates the veteran's 
opinion that he was improving.  He related that he continued 
to smoke marijuana.  The provider indicated that the veteran 
appeared more relaxed since the last time he had seen him.  
The assessment was generalized anxiety disorder and cannabis 
abuse.  The provider indicated that the veteran's GAF score 
was 65-70.

In March 2002 the veteran reported that he was doing okay.  
The provider noted that the veteran's frustration level was 
much higher than he had observed it to be in the past.  The 
assessment was generalized anxiety.  

In April 2002 the veteran's generalized anxiety disorder was 
noted to be in good control, with no evidence of 
hallucinations.  His GAF score was 50-60.

In June 2002 the veteran reported that he was going to 
exercise and PTSD groups.  The assessment was generalized 
anxiety disorder versus PTSD.  The provider also noted 
obsessive traits and ego syntonic with insight.  He provided 
a GAF score of 73.  

The veteran sought treatment in October 2003.  On mental 
status examination, he was intense, anxious, tremulous, 
irritable, and overreactive.  His attitude was angry, 
hostile, arrogant, demanding, somewhat inappropriate and 
abusive at times.  His affect was dysthymic.  He denied 
perceptual distortions.  He demonstrated some impairment in 
attentional ability, cognitive processing and general 
cognitive functioning.  The provider noted that such was most 
likely secondary to anxiety but could also have been due to 
psychotic decompensation on long-term tetrahydrocannabinol 
(THC) dependency.  No formal thought disorder was noted.  The 
assessment was generalized anxiety disorder, rule out 
psychotic disorder not otherwise specified.  The veteran's 
GAF was 50.  

In December 2003, the veteran presented to a VA facility with 
numerous involuntary facial tics and complaining of chest 
pain.  He was demanding and abrasive, and used profanity with 
the staff.  He made vague statements about wanting to kill VA 
staff members.  He appeared to be quite unstable with a mix 
of anxiety and manipulative behaviors.  

The veteran was hospitalized at Tripler Army Medical Center 
in December 2003.  The reason for admission was suicidal 
ideation.  The veteran complained that he was not getting 
proper care at his VA mental health clinic.  He reported 
ruminations about harming VA employees.  He related that he 
had not been leaving his residence for the previous month due 
to depression, anxiety and heavy cannabis use daily.  On 
mental status examination the veteran had good rapport with 
the examiner.  He appeared depressed.  His thought processes 
were logical and goal directed.  His thought content 
contained positive homicidal ideation toward the VA mental 
health clinic staff.  Judgement and insight were poor.  The 
veteran had an uncomplicated ward course and did well on his 
medications.  He was discharged in stable condition without 
any suicidal or homicidal ideation or auditory or visual 
hallucinations.  Discharge diagnoses were major depressive 
disorder, anxiety state, and cannabis dependence with 
continuous use.  

In January 2004 the veteran met with a new provider.  He was 
angry and irritable and had several complaints.  He admitted 
to daily cannabis use and stated that he did not intend to 
quit.  The assessment was cannabis dependence.

During a January 2004 telephone contact, the veteran's speech 
was pressured, loud, and tangential.  He reported being very 
confused and frustrated because he had not received his 
medications.  He complained that the provider was not helping 
him.  The provider told the veteran that taking marijuana 
would contribute to his confusion and that excessive caffeine 
was not helpful.  The provider noted that the veteran 
continued to display manic symptoms consistent with excessive 
caffeine.  He noted that the veteran's worries about his 
medications were consistent with generalized anxiety disorder 
and that his abusive communication with various providers 
suggested a personality disorder.  He noted that the 
veteran's substance abuse was making it difficult to predict 
the interaction effects with his prescribed medications.  A 
subsequent January 2004 VA treatment record notes that the 
veteran's behavior was consistent with mania but that the 
veteran did not have mania in his history.  The provider also 
suggested that the veteran was seeking an increase in his VA 
benefits and was trying to justify it.

The veteran's VA psychiatric provider assessed bipolar 
disorder in February 2004.  Mixed or unspecified drug abuse 
was also noted.  A subsequent February 2004 treatment record 
indicates that the veteran was calmer.  The assessment 
included bipolar disorder, caffeine intoxication, cannabis 
dependence, and generalized anxiety disorder.  The veteran 
admitted to using about 12 caffeinated sodas per day.  He 
refused to stop smoking marijuana.

In March 2004 the veteran presented making threats and 
several demands.  He was angry at various VA staff and made 
specific threats against them.  He was agitated, volatile, 
with flight of ideas.  The content of his thought was 
constricted and egocentric.  Judgement and insight were poor.  
The assessment was bipolar disorder by history, generalized 
anxiety disorder by history, and marijuana and caffeine 
abuse.  The veteran subsequently made telephone contact with 
a VA provider and complained of trouble dealing with VA.  He 
was irritable and used profanity.  He noted that he had run 
out of Paxil two weeks previously.  

A VA examination was conducted in May 2004.  The veteran's 
extensive psychiatric history was reviewed.  The examiner 
noted that the veteran had been medicated for anxiety in the 
past, but that he was presently off all psychiatric 
medications.  He also noted that various providers had 
indicated that the veteran was a very angry individual who 
had threatened staff at the Honolulu VA.  The veteran 
reported that he had not worked in the past year.  He 
endorsed continued problems with anxiety and insomnia.  He 
stated his belief that he deserved a 100 percent rating.  He 
indicated that he was isolated and continued to avoid all 
social interaction.  He was abusive to the examiner and 
referred to VA personnel in general as irreprehensible scum.  
He denied periods of remission.  On mental status 
examination, the veteran was verbally abusive.  Communication 
was impaired by anger and social avoidance.  The veteran 
endorsed occasional suicidal thoughts but denied plan or 
intention.  He was oriented and there was no evidence of 
memory loss or impairment.  His speech was loud, very angry, 
and not focused on the current discussion.  Moderate 
depression and anxiety were noted.  Sleep impairment was also 
noted to be moderate.  Diagnoses included generalized anxiety 
disorder, attention deficit disorder by history, alcohol and 
cannabis dependence in full and sustained remission, and 
narcissistic personality disorder.  The examiner provided a 
GAF score of 45, indicating that there were severe symptoms 
with severe difficulty in social functioning and moderate 
difficulty in occupational functioning.

In an August 2004 addendum to his examination report, the 
examiner noted that excessive anger and verbal abuse were not 
typical symptoms of anxiety disorders.  He indicated that 
anger was more a characteristic of the veteran's diagnosed 
narcissistic personality disorder.  He concluded that the GAF 
score due to the anxiety disorder alone was significantly 
higher, in the 55-60 range.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).

The veteran's generalized anxiety disorder is evaluated 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9440, which 
provides a 50 percent evaluation for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing Diagnostic and Statistical Manual 
of Mental Disorders, 4th ed. (DSM-IV) at 32).  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
assigned where there are "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 61-70 is indicated where there 
are, "Some mild symptoms (e.g., depressed mood and mild 
insomnia OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).

Having carefully reviewed the evidence of record, the Board 
has concluded that the veteran's generalized anxiety disorder 
is no more than 50 percent disabling.  In this regard, the 
Board observes that the veteran suffers from impairments of 
concentration and impulse control, as well as difficulty 
controlling his anger.  He has disturbances of motivation and 
mood, and difficulty establishing and maintaining effective 
work and social relationships.  

However, there is no indication in the evidence that the 
veteran experiences near continuous panic or depression 
affecting his ability to function independently, neglect of 
his personal hygiene, difficulty adapting to stressful 
circumstances or the inability to establish and maintain 
effective relationships solely due to his service-connected 
generalized anxiety disorder.  In March 2000 the veteran 
stated that he had difficulty with impulse control when under 
the influence of alcohol.   A January 2004 VA treatment note 
indicates that the veteran's marijuana and caffeine abuse 
contributed to his confusion, and that the veteran displayed 
manic symptoms consistent with excessive caffeine.  He also 
noted that the veteran's abusive communication with various 
providers suggested a personality disorder.  The provider 
suggested that the veteran was seeking an increase in his VA 
benefits and was trying to justify it.  On VA examination in 
May 2004, the veteran's anxiety was noted to be moderate.  


The Board acknowledges that some of his GAF scores had 
suggested that the veteran has more than moderate symptoms.  
Generalized anxiety disorder and narcissistic personality 
disorder were assessed in March 2000, and a GAF score of 45 
assigned.  In October 2003, a VA provider noted that the 
veteran had impairment in attentional ability and cognitive 
functioning, but suggested that such could be due to 
psychotic decompensation on a long-term cannabis dependency 
as well as to his generalized anxiety disorder.  The provider 
at that time assigned a GAF of 50.  A VA examiner in May 2004 
diagnosed generalized anxiety disorder, alcohol and cannabis 
dependence, and narcissistic personality disorder; the 
veteran's GAF score was 45.  However, this VA examiner, in an 
August 2004 addendum, concluded that the veteran's GAF score 
based on his anxiety disorder alone was significantly higher, 
in the 55-60 range.  Notably, while the previous providers 
diagnosed various disorders, neither specified whether the 
assigned GAF scores were based on the veteran's service-
connected generalized anxiety disorder or to a combination of 
the diagnosed disorders.  The Board therefore finds that the 
conclusion of the May 2004 VA examiner carries the most 
probative weight.

The Board has reviewed the record and concludes that the 
veteran's service-connected psychiatric disability has not 
materially changed, and that a uniform rating is warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  It is clear that 
the veteran's GAF scores have varied greatly.  It is also 
established that the veteran has a personality disorder and 
confirmed caffeine and marijuana abuse.  The degree of 
impairment due to such nonservice-connected conditions may 
not be considered in the evaluation of his generalized 
anxiety disorder.  In regard to the fluctuating GAF scores, 
only the most recent VA examiner reviewed all of the 
veteran's records, established the total degree of disability 
to all causes and also assessed the degree of impairment of 
the generalized anxiety disorder apart from the other 
conditions.  The examiner's assigned GAF score and medical 
opinion establish that the veteran's anxiety disorder is 
productive of no more than occupational and social impairment 
with reduced reliability and productivity.  In regard to the 
veteran's own opinion that he is 100 percent disabled, such 
opinion is less probative than the opinions of a skilled 
medical professional.


ORDER

Entitlement to an evaluation in excess of 50 percent for 
generalized anxiety disorder is denied.


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


